           Case 2:97-cr-00067-JAD-LRL Document 184 Filed 09/03/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                   Case No. 2:97-cr-00067-JAD-LRL

11                   Plaintiff,                  ORDER OF DISMISSAL

12                      vs.
                                                          ECF No. 181
13   JOSE BELTRAN-PEREZ,
          aka “Jorge,”
14
                    Defendant.
15

16

17
           This matter coming before the Court on the government’s Motion for Leave to
18
     Dismiss pursuant to Federal Rule of Criminal Procedure 48(a), the Court having
19
     considered the premises therein and good cause showing, the Motion is GRANTED.
20
     //
21
     //
22

23

24
          Case 2:97-cr-00067-JAD-LRL Document 184 Filed 09/03/21 Page 2 of 2




 1         It is therefore ORDERED that the Indictment and any outstanding warrant against

 2   the above-captioned defendant are DISMISSED.

 3         Dated: September 2, 2021.

 4

 5

 6

 7
                                             Jennifer A. Dorsey
 8                                           United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
